
	
		I
		111th CONGRESS
		1st Session
		H. R. 2642
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2009
			Mr. Tiberi introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To direct the Secretary of Veterans Affairs to assist in
		  the identification of unclaimed and abandoned human remains to determine if any
		  such remains are eligible for burial in a national cemetery, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Missing in America Act of
			 2009.
		2.Sense of
			 CongressCongress recognizes
			 the tireless work and dedication of the members of the Missing in America
			 Project, in conjunction with numerous veterans service organizations, in
			 identifying the unclaimed remains of veterans.
		3.Identification of
			 unclaimed and abandoned human remains
			(a)Identification
			 of unclaimed or abandoned human remainsThe Secretary of Veterans Affairs shall
			 cooperate with veterans service organizations to assist entities in possession
			 of unclaimed or abandoned human remains in determining if any such remains are
			 the remains of veterans or other individuals eligible for burial in a national
			 cemetery.
			(b)Burial of
			 unclaimed or abandoned human remainsIf the Secretary determines that any
			 unclaimed or abandoned human remains are the remains of a person who is
			 eligible for burial in an open national cemetery under the control of the
			 National Cemetery Administration under section 2402 of title 38, United States
			 Code, the Secretary shall provide for the burial of the remains and cover the
			 cost of the burial of the remains and the cost of preparing the remains and
			 transporting them to the place of burial, if the Secretary determines, with
			 respect to the remains—
				(1)that there is no
			 next of kin or other person claiming the remains; and
				(2)that there are not
			 available other sufficient resources to cover burial and funeral
			 expenses.
				(c)Creation of
			 national databaseThe Secretary of Veterans Affairs shall
			 establish a database in which the Secretary shall enter the names of any
			 veteran or other individual identified pursuant to subsection (a). The
			 Secretary shall ensure that the database is publicly accessible.
			
